Title: From Benjamin Franklin to Benjamin Franklin Bache, 7 January 1783
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


My dear Child,Passy, Jany. 7. 1783.
I received some time since, and sent to your Father, the Samples you had sent to me of your Drawing, particularly the Copy of the Print of your Grand Father, which appear’d to be well done.

I have also just now receiv’d your Letter written to wish me a happy New Year; but you should nevertheless have put a Date to it, and to all your Letters. It was accompanied with several to your other Friends, all without Dates. I shall forward them by the first Opportunity.
You should also, when you write, acknowledge the Receipt of Letters that have come to your Hands, mentioning their Dates. I sent you some time ago a Parcel containing several English Books, and I have not yet heard that you receiv’d them.
I am glad to learn that you have obtain’d another Prize. Present my best Respects to Madam Cramer, & to Mr & Made. Marignac. I am ever, Your affectionate Grandfather
B Franklin
Mr. Benja. F. Bache
 
Addressed: A Monsieur / Monsieur B. F. Bache / chez M. Marignac / à Genéve
Endorsed: Grandpapa Passy Jan 7 1783 Benjamn. Franklin Geneva 16 Jan 1783
Notation: Benjamin Franklin 7 Jany 1783
